Title: To Thomas Jefferson from David Humphreys, 20 July 1793
From: Humphreys, David
To: Jefferson, Thomas



Sir
Lisbon July 20th. 1793.

Since my last, which was dated the first of July, I have had the honour to receive yours of the 26th. of April, covering the Presidents Proclamation of the 22nd. of the same Month, and other communications on the subject of it. Hitherto hostilities have not taken place between this Country and France. Should they commence (which is not very improbable) I shall take care to comply with your Instructions.
I mentioned in a Postscript to my last, that the Portuguese fleet had sailed for England. I have now to advise you, that six Regiments of Infantry and some Companies of Grenadiers are under orders to embark for Spain (probably for Bilboa) under the command of General Forbes, a Scotch officer in this service with whom I am particularly acquainted. This last arrangement was made, unexpectedly to the Public, upon the arrival of a Courier from Madrid a few days since; and, as some intelligent officers surmise, in consequence of a check the Spaniards have received on their frontiers. But for the authenticity of this I am not able to answer.

My last letter, which was forwarded by a vessel to Virginia, contained my accounts with the Public for the year past.
Mr. Church arrived here with his family from Bourdeaux about ten days ago. He brings no news, except that great confusions and insurrections exist in the Departments. Santerre, who was sent with the national Guards from Paris to quell the Insurrection, had been totally defeated. In the part of the Country from which Mr. Church could receive genuine intelligence, Marat and the predominant faction were generally execrated. Notwithstanding all these tumults and threatening circumstances, every article of Provisions was plenty and cheap; and the armies on the frontiers fought invincibly. It is a phænomenon in political as in natural history, that, while the heart is mortally sick, the members should be more vigorous than usual.
In order to leave no possible precaution omitted which might tend to prevent the flag of the U.S. from being insulted, and the property of their Citizens from being violated by any of the belligerent Powers, Mr. Church and I have thought proper that all vessels of the U.S. sailing from Portugal should be furnished with Passports, in the English, French, and Dutch languages, signed by me, and countersigned by him. I have the honour to transmit the form we have made use of. It will be difficult to calculate the vast advantages which must result to the U.S. from their neutrality; and especially, if neutral bottoms can be made to protect all property which is not usually considered as Counterband.
A short time since, I received from the Island of St. Michael’s the original Protest of the Captain of a vessel belonging to the U.S. against the Captain of a French national Frigate, of which the enclosed is a copy. The original I sent (under a flying seal) to Mr. Pinckney in London, that he might forward it to our Minister in France, whenever occasion should occur, in order that the said Minister should make such use of it as should be deemed expedient for obtaining immediate reparation for the outrages committed on a Citizen of the U.S. by the Captn. of a French national Frigate, on the high Seas. With sentiments of perfect respect & esteem I have the honour to be, Sir, Your most obedt & most hble Servt

D. Humphreys


P.S. Although three Packets have arrived from England since my last, I have no news of Captn. Cutting. The 29th. of last month Valenciennes and Condè were not taken. Lord Hood sailed from Gibralter the 27th. ulto.

